Exhibit 10.68

EXHIBIT A

U.S. AUTO PARTS NETWORK, INC.

DIRECTOR PAYMENT ELECTION PLAN

APPROVED BY THE BOARD OF DIRECTORS: JULY 26, 2011

ARTICLE I

DEFINITIONS

1.1 “Board” shall mean the Board of Directors of the Company.

1.2 “Common Stock” shall mean the common stock of the Company.

1.3 “Company” shall mean U.S. Auto Parts Network, Inc., a Delaware corporation.

1.4 “Covered Period” shall mean the period beginning with the first day of the
Window Period following the annual meeting of the Company’s stockholders for any
given Year, through the day immediately preceding the first day of the Window
Period following the annual meeting of the Company’s stockholders for the
immediately following Year.

1.5 “Director” shall mean any member of the Board who is not also an employee of
the Company or an affiliate within the meaning of Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended.

1.6 “Election Plan” shall mean this U.S. Auto Parts Network, Inc. Director
Payment Election Plan.

1.7 “Equity Compensation” shall have the meaning set forth in Section 2.1.

1.8 “Fees” shall mean amounts earned for serving as a member of the Board,
including any committees of the Board, that in the absence of the Election Plan
are payable in cash.

1.9 “Market Value Per Share” shall mean, if the Common Stock is listed on any
established stock exchange or traded on any established market, the closing
sales price for such stock as quoted on such exchange or market (or the exchange
or market with the greatest volume of trading in the Common Stock) on the date
of determination, as reported in such source as the Board deems reliable. Unless
otherwise provided by the Board, if there is no closing sales price for the
Common Stock on the date of determination, then the Market Value Per Share shall
be the closing sales price on the last preceding date for which such quotation
exists. In the absence of such markets for the Common Stock, the Market Value
Per Share shall be determined by the Board in good faith.

1.10 “Omnibus Plan” shall mean the U.S. Auto Parts Network, Inc. 2007 Omnibus
Incentive Plan, as it may be amended from time to time.



--------------------------------------------------------------------------------

1.11 “Payment Date” shall have the meaning set forth in Section 3.1.

1.12 “Trading Policies” shall mean, collectively, the Company’s Statement of
Company Policy Regarding Insider Trading and any similar or successive policy or
policies of the Company governing transactions in the Company’s securities by
the Company’s employees, officers and directors.

1.13 “Window Period” shall mean any period during which trading in Company
securities by the Company’s employees, officers and directors is generally
permitted under the Trading Policies, as determined by the Company.

1.14 “Year” shall mean a calendar year.

ARTICLE II

PAYMENT ELECTION

2.1 A Director may elect, beginning on the first day of the Window Period
following the annual meeting of the Company’s stockholders for each Year and
ending on the last day of such Window Period, to receive, in lieu of cash, all
or a specified percentage of all Fees to be earned during the Covered Period in
which such election occurs in shares of Common Stock (such amount referred to
herein as “Equity Compensation”).

2.2 The election to receive Equity Compensation shall be designated by
submitting an election in the form attached hereto as Appendix A to the
Secretary of the Company. In the event that a Director fails to submit a valid
election form prior to 5:00 p.m. Pacific Standard Time on the last day of the
Window Period following the annual meeting of the Company’s stockholders for any
applicable Year, then such Director shall automatically be deemed to have
elected to receive no Equity Compensation for the applicable Covered Period.

2.3 The election shall be irrevocable during each applicable Covered Period.

ARTICLE III

PAYMENT OF EQUITY COMPENSATION

3.1 The Company shall issue to each Director who has elected to receive Equity
Compensation, on the date Fees become payable on a quarterly basis during the
applicable Year in accordance with the Company’s normal payment practices (each
such date, the “Payment Date”), a number of shares of Common Stock equal to
(i) the cash value of any Equity Compensation payable to such Director on the
applicable Payment Date, divided by (ii) the Market Value Per Share on the
applicable Payment Date. If the aforementioned calculation would result in the
issuance of any fractional share, the Company shall, in lieu of issuing any
fractional share, pay cash equal to the product of such fraction multiplied by
the Market Value Per Share on the applicable Payment Date.

3.2 The shares of Common Stock issued pursuant to Section 3.1 shall be issued
pursuant to the Omnibus Plan and shall be subject to all of the terms and
conditions set forth therein. The



--------------------------------------------------------------------------------

Company shall make available under the Omnibus Plan, as and when required, a
sufficient number of shares of Common Stock to meet the needs of the Election
Plan; provided, however, that the Company shall not be required to register
under the Securities Act of 1933, as amended, any Common Stock issued or
issuable pursuant to the Election Plan.

3.3 The Company may require a Director, as a condition of having Common Stock
issued pursuant to the Election Plan, (i) to give written assurances
satisfactory to the Company as to the Director’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
participating in this Election Plan; and (ii) to give written assurances
satisfactory to the Company stating that the Director is acquiring the Common
Stock under the Election Plan for the Director’s own account and not with any
present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (i) the issuance of the Common Stock under the Election
Plan has been registered under a then currently effective registration statement
under the Securities Act of 1933, as amended, or (ii) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates representing Common Stock issued under the
Election Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws.

ARTICLE IV

ADMINISTRATION

4.1 The Company shall administer the Election Plan at its expense. The Company
shall have the exclusive discretion and authority to construe and interpret the
Election Plan and to decide any and all issues arising in connection with the
operation of the Election Plan. All decisions made by the Company with respect
to any issues hereunder shall be final and binding on all parties.

4.2 The Election Plan may be amended, suspended or terminated in whole or in
part from time to time by the Board. No Common Stock may be issued under the
Election Plan while the Election Plan is suspended or after it is terminated.

4.3 Nothing in the Election Plan or any other instrument executed hereunder
shall confer upon any Director any right to continue to serve the Company or
shall affect the right of the Company to terminate the service of a Director
pursuant to the Bylaws of the Company and any applicable provisions of the
Delaware General Corporation Law.

4.4 The Election Plan shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of law.



--------------------------------------------------------------------------------

APPENDIX A

U.S. AUTO PARTS NETWORK, INC.

DIRECTOR PAYMENT ELECTION PLAN

ELECTION FORM

Pursuant to the U.S. Auto Parts Network, Inc. (the “Company”) Director Payment
Election Plan (the “Election Plan”), I,                     , hereby elect, for
the period beginning with the first day of the Window Period (as defined in the
Election Plan) following the annual meeting of the Company’s stockholders held
on June 2, 2011 (the “2011 Annual Meeting”), through the day immediately
preceding the first day of the Window Period following the annual meeting of the
Company’s stockholders in 2012 (the “Covered Period”), to receive amounts earned
for serving as a member of the Company’s Board of Directors (the “Board”),
including any committees of the Board (collectively, the “Covered Fees”) as
follows:

 

  ¨ I elect to receive     % (up to 100%) of my Covered Fees earned during the
Covered Period in shares of the Company’s Common Stock; or

 

  ¨ I elect to continue to receive 100% of my Covered Fees earned during the
Covered Period in cash.

This election is effective for the Covered Period if received by the last day of
the Window Period following the 2011 Annual Meeting, on or before 5:00 p.m.,
Pacific Standard Time. After such date, I understand that this election is
irrevocable and cannot be changed for the Covered Period.

I understand that this election applies to all amounts earned for serving as a
member of the Board otherwise payable to me in cash during the Covered Period,
including any fees for serving as a member of a Board committee.

By executing this election form, I hereby acknowledge that the issuance of the
Company’s Common Stock pursuant to the Election Plan may have tax consequences
pursuant to the Internal Revenue Code of 1986, as amended, and/or under local,
state or international tax laws. I further acknowledge that with respect to this
election, I am relying solely and exclusively on my own professional tax and
investment advisors and I am not relying, in any manner, on the Company or any
of its employees or representatives. I understand and agree that any and all tax
consequences resulting from this election are solely and exclusively my
responsibility and I have no expectation or understanding that the Company or
any of its employees or representatives will pay or reimburse me for such taxes
or other items.

By executing this election form, I hereby acknowledge that I have been provided
with a copy of and have read and understood the Election Plan, and agree to all
the terms and conditions of the Election Plan as described therein.

 

Signed:  

 

  Dated:  

 